DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Wagner (US 5,003,847), hereinafter Wagner, does not teach a gap between two arms.  Examiner respectfully disagrees and notes that a gap is a distance between two or more points, in this case the distance between the arms of Wagner.  Amendments to Claim 1 have necessitated new rejections based on art not previously applied, as stated below. 
Applicant further argues that the prior art applied to the rejection of Claim 1 is inappropriate, due to lack of ring element taught by Wagner and cited in the Office Action.  Examiner respectfully disagrees and notes that the ring element was not a limitation in the examined claims.  However, the amendments to Claim 1 are presently rejected as stated below. 
Applicant further argues that Wagner Fig 1 does not illustrate the limitations of Claim 1, namely two arms, separated by a gap to form a T-shaped cross section.  Examiner respectfully disagrees and notes that these elements were not rejected using Fig 1, and that current amendments to Claim 1 necessitate applying prior art not previously used, as stated below.  Specifically the embodiment of figure 4 is relied upon to make the rejection.  Applicant further argues the combination of Wagner is improper due to the gap as claimed being “antithetical” to the teaching of Wagner.  Applicant’s 
Regarding Claim 19, Applicant argues limitations two openings perpendicular to the distal direction are not taught by Wagner.  Examiner respectfully disagrees and notes that the amendments to Claim 19 necessitated applying art not used in the rejection of the previously rejected claim, as stated below.  However, Wagner teaches the two openings perpendicular to the distal direction, as required by Claim 19, in at least Fig 3. 
Examiner notes that Applicant has not made any arguments against dependent claims 5-9. 
Claim Objections
Claim 19 is objected to because of the following informalities: 
Regarding Claim 19, Ln 17-18, the limitation “by sliding the arms into the T-shaped slot in along the insertion direction”.  Examiner suggests “by sliding the arms into the T-shaped slot along the insertion direction”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (US 6,718,870), hereinafter Frenken, in view of Wagner (US 5,003,847), hereinafter Wagner. 
Regarding Claim 1, Frenken discloses a hydraulic tool comprising: 
a tool frame (1) (Fig 2) comprising: 
a piston (5) (Fig 2) adapted to exert a force in a distal direction (Col 4, Ln 34-35); and a tool connecting portion (8) (Fig 2); and 
a tool head (9) (Fig 2) comprising: 
an impactor (10) (Fig 2) adapted to apply the force to a workpiece (Col 1, Ln 1-4 describes the use of the tool for pressing or cutting, implying that a workpiece to be acted upon must be present); and 
a head connecting portion (18) (Fig 2), 
wherein engagement of the tool connecting portion with the head connecting portion removably connects the tool head with the tool frame (Fig 2) and engages the piston with the impactor (Col 5, Ln 25-27). 
Frenken is silent to a T-shaped slot and a T-shaped cross section sized to slide into the T-shaped slot. Wagner teaches a T-shaped slot (32a’') (Fig 4 teaches a rectangular profile comprising a T-shaped profile) and 
wherein the head connecting portion comprises a ring (33’’) connected with the tool head (11’’) and two arms (33a’’) connected with the ring, wherein the arms extend in a proximal direction from the tool head (Fig 4), the arms forming a T-shaped cross section sized to slide into the T-shaped slot (Fig 4). 
Frenken is further silent to wherein the head connecting portion and the tool connecting portion engage with one another by sliding the arms into the T-shaped slot in a direction perpendicular to the distal direction. Wagner teaches the tool connecting portion (10’') and the head connecting portion (11’') engage with one another (Col 1, Ln 65-67) by sliding the arms into the T-shaped slot in a direction perpendicular to the distal direction (Col 4, Ln 62-68 describe the action of twisting [33’’] in the grooves [50] which is an action in a direction perpendicular to the distal direction, that is, the grooves [50] extend radially from the centerline of the tool, which is coincident with the distal direction; Fig 4). 
Frenken is further silent to two arms separated by a gap wherein the gap is distal of the ring, and wherein the piston extends in the distal direction through the gap. Wagner further teaches two arms (33a'’) separated by a gap and wherein the piston (42) (Fig 1) extends in the distal direction through the gap. Examiner notes that the piston (42) (as illustrated in Fig 1) is common to all embodiments of Wagner and therefore would extend between the two arms (33a’'). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool, disclosed by Frenken, to engage the tool connecting portion and the head connecting portion by sliding the two arms, forming a T-shaped cross section, into a T-shaped slot, thus connecting the tool connecting portion and the head connecting portion, with the piston extending through the gap between the two arms, as taught by Wagner, in order to facilitate ease of assembly of the second structure with the first structure. 
Regarding Claim 5, the combination of Frenken and Wagner teaches all elements of the claimed invention as stated above. Frenken is silent to the details of the engagement surfaces. 
Wagner further teaches the tool of Claim 1, wherein the one or more arms (33a’') comprise distal-facing engagement surfaces and wherein the T-shaped slot (32a'’) comprises proximal-facing engagement surfaces and wherein, when the tool connecting portion (10’') and head connecting portion (11’') are engaged, the distal-facing and proximal-facing engagement surfaces contact one another at oblique angles to the distal direction (Fig 4). 
Regarding Claim 8, the combination of Frenken and Wagner teaches all elements of the claimed invention as stated above. Frenken is not explicit to a piston connector. 
Wagner further teaches the tool of Claim 1, further comprising a piston connector (43) (Col 3, Ln 8; Fig 1), the piston connector (43) releasably connecting the piston (40) with the impactor (18) (Fig 1) when the tool connecting portion (10’') and head connecting portion (11’') are engaged (Fig 1). 
Regarding Claim 19, Frenken discloses a hydraulic tool comprising: 
a tool frame (1) (Fig 2) comprising: 
a piston (5) (Fig 2) adapted to exert a force in a distal direction (Col 4, Ln 34-35); and 
a piston (5) (Fig 2) adapted to exert a force in a distal direction (Col 4, Ln 34-35); a tool head (9) (Fig 2) comprising: 
an impactor (10) (Fig 2) adapted to apply the force to a workpiece (Col 1, Ln 1-4 describes the use of the tool for pressing or cutting, implying that a workpiece to be acted upon must be present); and 
a head connecting portion (18) (Fig 2), wherein engagement of the tool connecting portion with the head connecting portion removably connects the tool head with the tool frame (Fig 2) and engages the piston with the impactor (Col 5, Ln 25-27). 
Frenken is silent to a T-shaped slot and two openings at opposing ends of the T­shaped slot along an insertion direction perpendicular to the distal direction. Wagner teaches a T-shaped slot (32a’') (Fig 4 teaches a rectangular profile comprising a T-shaped profile) and wherein the T-shaped slot comprises two openings (50) at opposing ends of the T-shaped slot along an insertion direction perpendicular to the distal direction (Fig 4).  Examiner notes the radial direction of the two openings (50) is perpendicular to the distal direction, the distal direction being coincident with the axis of the tool, as illustrated in Fig 4. 
Frenken is further silent to wherein the head connecting portion comprises one or more arms connected with the tool head and extending in a proximal direction, the arms forming a T-shaped cross section sized to slide into the T-shaped slot. Wagner teaches the head connecting portion (11’') comprises one or more arms connected with the tool head and extending in a proximal direction, the arms forming a T-shaped cross section sized to slide into the T-shaped slot (Fig 4). 
Frenken is further silent to wherein the head connecting portion and the tool connecting portion engage with one another by sliding the arms into the T-shaped slot in along the insertion direction, and wherein the arms are adapted to slide into the T-shaped slot through either of the two openings. Wagner teaches the head connecting portion (10’') and the tool connecting portion (11’') engage with one another by sliding the arms into the T-shaped slot in along the insertion direction (that is, the radial direction described by the opening [50]), and wherein the arms are adapted to slide into the T-shaped slot through either of the two openings (Fig 4) along an insertion direction perpendicular to the distal direction. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool, disclosed by Frenken, to engage the tool connecting portion and the head connecting portion by sliding the two arms, forming a T-shaped cross section, into a T-shaped slot, thus connecting the tool connecting portion and the head connecting portion, as taught by Wagner, in order to facilitate ease of assembly of the second structure with the first structure. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken in view of Wagner and further in view of Scheiwer (US 2,428,638), hereinafter Scheiwer. 
Regarding Claim 6, Frenken in view of Wagner discloses all elements of the claimed invention as stated above. Frenken further discloses the tool according to Claim 1, further comprising a locking mechanism (12) & (21) (Fig 2), the locking mechanism locking the first and second structures into engagement (Fig 3). Frenken is not explicit to the locking mechanism releasably locking the tool connecting portion and head connecting portion into engagement. Scheiwer teaches a locking mechanism (Fig 2), releasably locking the tool connecting portion (1) (Col 2, Ln 9; Fig 5) and head connecting portion (20) (Col 2, Ln 31; Fig 6) into engagement. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking mechanism, disclosed by Frenken, with the locking mechanism, as taught by Scheiwer, to enable releasably locking the tool connecting portion and the head connecting portion into engagement. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken, in view of Wagner and Scheiwer, and further in view of Hathaway (US 6,672,788), hereinafter Hathaway. 
Regarding Claim 7, the combination of Frenken in view of Wagner and Scheiwer teaches all elements of the claimed invention as stated above. Frenken is silent to a hole on one of the head connecting portion and the tool connecting portion and ball biased by a spring to engage with the hole on the other of the head connecting portion and the tool connecting portion. 
Scheiwer teaches the tool according to Claim 6, wherein the locking mechanism comprises a component (3) (Col 2, Ln 9; Fig 2) on one of the head connecting portion and the tool connecting portion (Fig 2) and ball (38) biased by a spring (37) to engage with the component on the other of the head connecting portion and the tool connecting portion (Col 2, Ln 41-44). 
Examiner notes that the choice of the receiving locking feature (e.g., a circumferential groove, a drill point, a hole, etc.) which accepts and locates the ball would be the result of routine engineering and experimentation, and all would be known to a skilled Artisan. Examiner further notes that Scheiwer teaches the ball (38) of the locking mechanism indirectly acted upon by the spring (37) (Fig 2), although it is known in the art that the ball may be acted upon directly as is evidenced by Hathaway (Fig 3A). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking mechanism, disclosed by Frenken, with the ball and spring, as taught by Scheiwer, to enable releasably locking the head connecting portion and the tool connecting portion into engagement. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken in view of Wagner and further in view of Johnston (US 5,027,489), hereinafter Johnston. 
Modified Frenken teaches the tool of Claim 8, wherein the piston (40) includes a groove (44) near its distal end but is not explicit to a piston connector. Wagner is not explicit to wherein the piston connector comprises a T-shaped engagement adapted to slideably engage with the groove, however such a connection (66) & (80) (Col 5, Ln 54-55) is known in the art as taught by Johnston (Fig 1 A & Fig 6).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool disclosed by Frenken, wherein piston includes a groove near its distal end, as taught by Wagner, to provide an easy connection. Further, the use of a T-shaped engagement adapted to slideably engage with the groove connection, as taught by Johnston, would be obvious to a skilled Artisan to further improve the piston connection for the removal and installation of the tool head. 
Allowable Subject Matter
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the limitation of Claim 13, Ln 14-16 "wherein a rotation of the collar in a first direction causes the pins to move into an interior of the cylinder and a rotation in a second direction causes the pins to move out from the interior of the cylinder". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Harman, Jr (US 5,951,026), hereinafter Harman ('026), discloses a head connecting portion of a hand tool. Harman ('026) is silent to "wherein a rotation of the collar in a first direction causes the pins to move into an interior of the cylinder and a rotation in a second direction causes the pins to move out from the interior of the cylinder".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harman, Jr., et alia (US 6,079,716), hereinafter Harman ('716). Harman ('716) teaches a removable coupling for a hand tool. 
Schorn (US 6,015,171), hereinafter Schorn. Schorn teaches a rotatable coupling with arms. 
Lin (US 9,027,969), hereinafter Lin. Lin teaches a rotatable coupling with arms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725